STATE OF VERMONT

SUPERIOR COURT                                      ENVIRONMENTAL DIVISION

SECRETARY, VERMONT                              }
AGENCY OF NATURAL RESOURCES,                    }
Plaintiff/Applicant                             }
                                                }   Docket No. 101-6-09 Vtec.
       v.                                       }   Docket No. 102-6-09 Vtec.
                                                }
KEN BACON AND KEN BACON, JR.                    }
d/b/a BACON TIMBER HARVESTING,                  }
Respondents/Defendants                          }

SECRETARY, VERMONT                              }
AGENCY OF NATURAL RESOURCES,                    }
Plaintiff/Applicant                             }
                                                }   Docket No. 6-1-11 Vtec.
       v.                                       }
                                                }
KEN BACON AND KEN BACON, JR.,                   }
Respondents/Defendants                          }

                           ORDER COMPELLING DISCOVERY

   This matter came before the Court pursuant to a Motion to Compel Discovery filed by the
Agency of Natural Resources on September 28, 2015. The Court held a hearing on the Motion
on October 27, 2015. John Zaikowski, Esq. appeared on behalf of the Agency. Jason Sawyer,
Esq. appeared on behalf of Respondents; Ken Bacon, Sr. was present with his attorney, as well as
Mrs. Bacon, a non-party who assists the respondents with their bookkeeping.

   Based upon the proceedings, the Court grants the Agency’s Motion and ORDERS that no
later than January 29, 2016, Respondents shall provide the following information to the Agency:

   1. Any and all invoices, statements, and receipts documenting “Income” in 2013 and
      2014, as identified in Exhibit A of Respondents’ 5/31/15 Motion for Relief from
      Stipulation.
   2. Any and all invoices, statements, and receipts for expenditures relating to “Repair
      and Maintenance” in 2013 and 2014, as identified in Exhibit A of Respondents’
      5/31/15 Motion for Relief from Stipulation.


                                               1
   3. Any and all invoices, statements, and receipts for expenditures relating to “Gas,
      Oil, Diesel” in 2013 and 2014, as identified in Exhibit A of Respondents’ 5/31/15
      Motion for Relief from Stipulation.
   4. Any and all invoices, statements, and receipts for expenditures relating to
      “Employment” in 2013 and 2014, as identified in Exhibit A of Respondents’
      5/31/15 Motion for Relief from Stipulation.
   5. Any and all invoices, statements, and receipts for expenditures relating to
      “Utilities / Supplies” in 2013 and 2014, as identified in Exhibit A of Respondents’
      5/31/15 Motion for Relief from Stipulation.
   6. Any and all mill slips, invoices, statements, and receipts relating to “Stumpage” in
      2013 and 2014, as identified in Exhibit A of Respondents’ 5/31/15 Motion for
      Relief from Stipulation.
   7. Copies of 2012, 2013 and 2014 tax returns for Ken Bacon, Sr., whether filing
      individually or jointly.
   8. Copies of 2012, 2013 and 2014 tax returns for Ken Bacon, Jr., whether filing
      individually or jointly.
   9. Copies of all logging contracts executed in 2013, 2014, and 2015.
   10. Copies of all liens filed in 2013, 2014, and 2015.
   11. Records of any and all collections actions initiated, pending, or completed in
       2013, 2014, and 2015.
   12. Any and all invoices, statements, and receipts for expenditures relating to the
       purchase or rental of any and all logging equipment owned, operated, or used by
       Ken Bacon, Sr. and Ken Bacon, Jr. in 2013, 2014, and 2015.
   13. Any and all invoices, statements, and receipts for expenditures relating to the
       construction of the oversized garage on Respondent Ken Bacon Sr.’s property
       located at East Albany Road, Barton, VT.
       Given the age of these coordinated enforcement proceedings, including the time periods
both before and after judgment was entered, and the continuances already granted by the Court,
the Court is not inclined to grant any further continuances.
       In the event that it is shown to the Court that the Respondents have failed to provide all
documents and disclosures directed by this Order, the Court will entertain a motion by the
Agency to limit the respondents ability to present any non-disclosed documents or other
information at trial in support of Respondent’s allegation of their present inability to pay towards
the Judgment Orders already issued by the Court.



                                                 2
       Lastly, the Court has continued the Show Cause Hearing that was originally scheduled
for October 27, 2015. The Court intends to re-schedule the Show Cause Hearing for thirty (30)
days after the discovery response deadline established by this Order (i.e.: January 29, 2016).
Therefore, the Court further directs that the parties file by Tuesday, December 1, 2015, a letter
with a list of their and their witnesses’ unavailable date for hearing during the month of
February, 2016.


SO ORDERED


Electronically signed on October 28, 2015 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division




                                               3